Citation Nr: 1109895	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-15 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than July 11, 2005, for the award of service connection for plantar warts on both feet.

2.  Entitlement to an initial evaluation in excess of 10 percent prior to January 23, 2007, and in excess of 20 percent as of August 1, 2007, for chondromalacia patella of the right knee, status post patella replacement.

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of patella replacement of the right knee with instability.

4.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the left knee.

5.  Entitlement to an initial evaluation in excess of 10 percent for disc protrusion L4-L5 with lumbar sacral junction disturbance.

6.  Entitlement to an initial compensable evaluation for plantar warts on both feet.

7.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to November 1984 and from March 1985 to July 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Pittsburg, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2004 decision, the Board awarded service connection for residuals of a right wrist strain.  In the decision, the Board specifically stated, "[A]lthough the [V]eteran maintains he fractured his right wrist during service, the more recent X-rays have shown abnormalities consistent with a strain, not fracture.  So service connection is only warranted for residuals of a strain."  (Italics added.)  In the Order, it states, "The claim for service connection for residuals of a right wrist strain is granted."  In the August 2004 rating decision that effectuated the Board's decision, the RO, however, characterized the Veteran's disability as right wrist fracture, which disability the Board specifically stated it was not awarding.  The RO should recharacterize the disability as a right wrist strain.

The issues of (1) entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the left knee; (2) entitlement to an initial evaluation in excess of 10 percent for disc protrusion L4-L5 with lumbar sacral junction disturbance; (3) entitlement to an initial compensable evaluation for plantar warts on both feet; and (4) entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Service connection for a bilateral foot condition was denied in a February 2001 rating decision.  The Veteran submitted a notice of disagreement in April 2001, and a statement of the case was issued in March 2002 and sent to the address the Veteran provided to VA in an October 2001 letter.  The statement of the case was not returned as undeliverable.  No substantive appeal was received.  Thus, the February 2001 rating decision is final.

2.  The next time the Veteran submitted a claim for service connection for a bilateral foot disorder was on July 11, 2005.

3.  There was no formal claim, informal claim, or written intent to file a claim for service connection for a bilateral foot disorder between March 2002 and July 11, 2005.

4.  Prior to January 23, 2007, chondromalacia patella of the right knee was not manifested by x-ray evidence of arthritis, compensable limitation of flexion, compensable limitation f extension, lateral instability, or recurrent subluxation.

5.  As of August 1, 2007, chondromalacia patella of the right knee, status post patella replacement has been manifested by limitation of extension to 22 degrees, but has not been manifested by limitation of extension to 30 degrees or compensable limitation of flexion.

6.  Residuals of patella replacement of the right knee with instability are not manifested by moderate recurrent subluxation or instability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 11, 2005, for the award of service connection for plantar warts of both feet have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for chondromalacia patella of the right knee prior to January 23, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257, 5259, 5260, 5261 (2010).

3.  The criteria for an initial evaluation of 30 percent, but no higher, for chondromalacia patella of the right knee, status post patella replacement as of August 1, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5261.

4.  The criteria for an initial evaluation in excess of 10 percent based upon lateral instability for chondromalacia patella of the right knee as of January 23, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  The current claims stem from rating decisions that awarded service connection for multiple disabilities, and the Veteran has appealed the effective date and evaluations assigned.  This means that the notice requirements of 38 U.S.C.A. § 5103(a) have been met since the Veteran's claims for service connection were successfully granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Following the Veteran's notice of disagreement as to the effective date and evaluations assigned, the RO properly provided him with statements of the case addressing the effective-date and increased-rating issues.

The service treatment records from the Veteran's first period of service are on file, but unfortunately those from his second period of service are not.  The National Personnel Records Center (NPRC) reported in October 1997 that no further service treatment records were on file and that the service treatment records previously had been furnished to another RO.  In an April 1998 rating decision, the RO noted that these service treatment records had been furnished to another RO but could no longer be found.  An August 28, 1997, RO letter was sent to the Veteran requesting any service treatment records from his second period of service.  An April 1998 report of contact indicates the Veteran did not have had any additional service treatment records.  VA has associated a memorandum with the claims file showing all the efforts it made to obtain the records.

As to the claim for an earlier effective date, VA has not obtained any records in connection with this claim, as it is based upon evidence already in the claims file.  The Veteran has not submitted additional evidence except multiple statements arguing why he was entitled to an earlier effective date.  VA did not provide the Veteran with an examination in connection with this claim (for an earlier effective date), as it does not meet the statutory requirements for entitlement to a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2010).  

As to the claim for increase involving the right knee, the Veteran has submitted medical records and statements, and VA has provided the Veteran with several VA examinations to determine the current level of severity of the disability both before and after the patella replacement in January 2007. 

Following the February 2010 supplemental statement of the case addressing the claim for increase involving the right knee, the Veteran, through his representative, submitted additional evidence.  He waived initial consideration of that evidence by the agency of original jurisdiction.  Thus, the Board may consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).

The Board notes that the Veteran has reported having undergone right knee surgery in the late 1980s that involved the outer meniscus.  See October 1989 private medical record (indicated surgery occurred in 1969, but appears to be a typographical error); May 1999 private medical record; and August 2006 private medical record.  The Board does not find that a remand is warranted to obtain the records relating to this surgery.  There is physical evidence and MRI evidence that the Veteran does not have a meniscus tear, and thus, consideration of the disability under Diagnostic Code 5258, which involves a dislocated semilunar cartilage, would not be warranted.  It is possible that the surgery repaired the tear; however, there is no evidence of any tear during the appeal period.  See May 1999 private medical record (examiner found no meniscal sign); April 2004 MRI of right knee (showing a finding of, "Typical position of the menisci with descent signal ascertainments in the inner meniscus rear horn."); and January 2007 surgical record ("The inner and outer meniscus are not degenerated.").  The Veteran's right knee has been awarded an effective date of 2005.  Medical evidence dated in 1999, 2004 (thus, prior to the effective date), and 2007 establishes findings that the Veteran does not have a meniscal tear/dislocation of the semilunar cartilage.  Further, the Veteran has not alleged he has a meniscal tear/dislocation of the semilunar cartilage.

Thus, even accepting that the Veteran had a meniscal tear/dislocated semilunar cartilage repaired in the 1980s, the evidence would not establish a basis to award the Veteran a 20 percent evaluation under Diagnostic Code 5258 during the appeal period.  This is why the Board finds that it can decide the claim as opposed to having to remand it to obtain the surgical record, since it would not result in a higher evaluation for the right knee throughout the appeal period.  

Lastly, the Board notes that the Veteran is living in Germany and has submitted multiple medical records that are written in German.  The RO has had all the medical records translated into English. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

Analysis-Earlier Effective Date

The Veteran argues that he warrants an earlier effective date for the award of service connection for plantar warts of both feet.  He states that he was informed that if his service treatment records from his second period of service showed up, that he would be given an effective date going back to his claim of January 1998.  The Veteran points out that VA lost his service treatment records from his second period of service and that the records from his first period of service showed complaints of foot pain, so the effective date should be earlier.  

By way of background, in a VA Form 21-2545, Report of Medical Examination for Disability Evaluation, dated January 1998, the Veteran indicated he had pain in his feet.  In a February 2001 rating decision, the RO denied service connection for a bilateral foot condition, finding that the foot injuries that occurred during his first period of service had not caused any chronic residual disability.  In February 2001, VA received a statement from the Veteran, wherein he stated he "reserve[d] the right to appeal" the decision regarding his feet.  He stated it was not possible for him to show that this problem was service related.  The Veteran noted that his service treatment records, which were lost, would establish that his bilateral foot disability was service related and, "[s]hould these records be found sometime in the future, I reserve the right to appeal that time with the date of application for benefits as of Jan. 1998."  

Subsequently, in April 2001, the Veteran submitted a statement, wherein he addressed the denial of the claim for service connection for a bilateral foot condition and that he was submitting additional evidence to support his claim.  The RO properly construed this statement as a notice of disagreement.  A statement of the case was issued in March 2002.  The Board notes that in October 2001, VA received a letter from the Veteran informing VA he had a new address.  The March 2002 statement of the case was sent to that exact address.  No document was received from the Veteran after the March 2002 statement of the case that could have been construed as a timely substantive appeal.  

The fact that the Veteran had not perfected an appeal in connection with this claim was specifically addressed in the March 2004 Board decision.  There, the Board stated, "[The Veteran] did not perfect appeals concerning other claims for service connection for a bilateral foot condition . . . ."  

The next time the Veteran submitted a claim for service connection for plantar warts of both feet was on July 11, 2005.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later." 38 C.F.R. § 3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a), the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of an effective date earlier than July 11, 2005, for the award of service connection for plantar warts of both feet.  The reasons follow.

The Veteran's argument is that he was told that if his service treatment records from his second period of service had been found, he would receive an effective date going back to his original claim for a bilateral foot disability, which was received in January 1998.  The information provided to the Veteran is essentially correct, as described by the provisions of 38 C.F.R. § 3.156(c).  Under that regulation, it states that when relevant service records are received, a claim that had been previously denied will be reconsidered.  If the benefit is awarded based upon the newly-received service records, an effective date going back to the original claim may be awarded.  In this case, however, no additional service treatment records were received in this case to warrant the application of the provisions of 38 C.F.R. § 3.156(c).  

The Veteran also argued that because in awarding him service connection for the plantar warts, the RO stated, "Your service medical records show treatment for complaints of foot pain," this meant that the effective date should go back to January 1998 because the prior decision had stated there was no evidence of foot problems in service had been incorrect.  This is an incorrect statement of fact.  In the February 2001 rating decision, the RO acknowledged that the Veteran had complaints of foot pain in service but denied the claim because it determined he had not developed chronic residuals from the in-service foot pain complaints.  See February 2001 rating decision on page 5; see also March 2002 statement of the case on page 9.  Thus, the fact that he had foot pain in service was addressed at the time of the prior denial.  

Should the Veteran argue that he did not receive the March 2002 statement of the case, the RO sent it to the address the Veteran provided in a letter received by him in October 2001.  There is nothing in the record to indicate that the letter was returned as undeliverable, and he is presumed to have received it.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption of regularity to attach). 

The Board finds that the February 2001 rating decision became final because the Veteran did not perfect an appeal of the decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103.  Following the February 2001 rating decision, the next time the Veteran submitted an application to reopen the claim for service connection for a bilateral foot disability was on July 11, 2005.  The RO reopened the claim and granted service connection for plantar warts of both feet, effective July 11, 2005.

Applying the law to the facts of this case, an effective date earlier than July 11, 2005, is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (effective date of an evaluation and an award of compensation based on a reopened claim will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later" (emphasis added)); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").  As there was a final denial in 2001 and the 2005 informal claim was the first claim filed after the 2001 decision, the proper effective date is July 11, 2005.

The Board has thoroughly reviewed the evidence of record between March 2002 (when the statement of the case was issued) and July 2005 to see if the Veteran filed a formal claim, an informal claim, or expressed a written intent to file a claim for service connection for a bilateral foot disability, but finds nothing in the record to support such a finding that a claim was made.  See 38 C.F.R. §§ 3.1(p), 3.155.  

For the reasons described above, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than July 11, 2005, for the award of service connection for plantar warts of both feet.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  

Analysis-Increased Rating

The Veteran's appeal stem from the rating decision that awarded service connection for the right knee disability.  The Veteran subsequently underwent replacement of the patella in January 2007.  Initially, the RO awarded the Veteran a 100 percent evaluation under the provisions of Diagnostic Code 5055, which addresses a total knee replacement, and provides for a 100 percent evaluation for 13 months after the replacement surgery and assigned a 30 percent evaluation from March 1, 2008.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).  The RO subsequently addressed this action in a May 2009 rating decision, determining that the application of the total knee replacement provisions was clear and unmistakable error for replacement of the patella only and proposed to reduce the service-connected knee disability to 10 percent.  

In a January 2010 rating decision, the RO determined the Veteran was entitled to a temporary total evaluation under the provisions of 38 C.F.R. § 4.30 (2010) from January 23, 2007, through July 31, 2007, and that a 20 percent evaluation was warranted as of August 1, 2007, the date of the termination of the temporary total evaluation.  The RO also awarded the Veteran a separate 10 percent evaluation for instability in the right knee, effective January 23, 2007.  

Thus, the Board has phrased the issue on the title page as entitlement to an initial evaluation in excess of 10 percent prior to January 23, 2007, and in excess of 20 percent as of August 1, 2007, for the right knee based upon symptoms other than instability.  The Board will not discuss the Veteran's symptoms during the period he was temporarily at the 100 percent evaluation because that is the maximum evaluation he can obtain for the disability.

The Veteran argues that he warrants a 60 percent evaluation under Diagnostic Code 5055 because he has severe weakness, pain or limitation of motion.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of "staging" the ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a loss of range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved.  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).

Leg flexion limited to 60 degrees warrants a noncompensable evaluation, and flexion limited to 45 degrees warrants a 10 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Leg extension limited to 5 degrees warrants a 0 percent evaluation; extension limited to 10 degrees warrants a 10 percent evaluation; extension limited to 15 degrees warrants a 20 percent evaluation; extension limited to 20 degrees warrants a 30 percent evaluation; extension limited to 30 degrees warrants a 40 percent evaluation; and extension limited to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In a precedent opinion, VA General Counsel held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.

Under the criteria for impairment of the knee other than ankylosis, a 10 percent evaluation is assigned for slight recurrent subluxation or instability, a 20 percent evaluation is assigned for moderate recurrent subluxation or instability, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

Under Diagnostic Code 5258, dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).  Under Diagnostic Code 5259, removal of the semilunar cartilage or meniscus that is symptomatic warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).  

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, the General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The Board will address the two, different evaluations separately, as one evaluation addresses the level of severity prior to the January 2007 surgery and the other addresses the level of severity after the period of convalescence.


1.  Chondromalacia patella of the right knee prior to January 2007 surgery

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent for chondromalacia patella of the right knee prior to January 23, 2007.  Initially, the Board notes that the RO assigned a Diagnostic Code of "5299-5257."  The RO had stated that because the Veteran's disability was not listed under the Rating Schedule, it was rating the disability by analogy to recurrent subluxation or lateral instability.  The Board disagrees with this evaluation by analogy; however, that does not impact the decision.  The Board finds that the Veteran's disability would be properly rated under Diagnostic Code 5259.  As discussed above in the VCAA analysis, the Veteran has reported that he underwent meniscus surgery on his right knee some time after service.  Thus, the Veteran had something done to his meniscus.  Because the Board finds as fact that the Veteran does not have a current meniscal tear/dislocation of the semilunar cartilage based upon the medical evidence of record, by process of elimination, his service-connected right knee disability could be reasonably rated under Diagnostic Code 5259.  

Thus, prior to January 2007, under Diagnostic Code 5259, the Veteran would not be entitled to a higher evaluation.  The Board finds that there is evidence the Veteran does not have instability of the right knee during this time period.  For example, in May 1999, the examiner stated that there was no drawer sign and no ligament instability.  In the May 2004 MRI report, the examiner stated that there was a normal description of the cruciate ligaments and collateral ligaments.  In August 2006, no instability of the knee joint was reported.  The Board notes that a finding of "subinstability of the patella" is not evidence of lateral instability.  Therefore, while the Veteran reported instability of the left knee in May 2006 and August 2006, the Board finds that the clinical findings do not support an evaluation under Diagnostic Code 5257.  It is possible that the Veteran's patella having instability would be the basis of the Veteran's allegation of instability in the right knee.  A separate evaluation under Diagnostic Code 5257 is not warranted.

The evidence during this part of the appeal shows that the Veteran's limitation of motion is noncompensable.  For example, in May 1999, the examiner stated that the knee was freely movable.  In August 2006, the examiner stated the Veteran's range of motion was 5 to 130 degrees.  The limitation of flexion does not reach the level of the 0 percent evaluation under Diagnostic Code 5260.  The limitation of extension; however, reaches the level of the 0 percent evaluation under Diagnostic Code 5261, but it is still noncompensable.

Pursuant to VAOPGCPREC 9-98, limitation of motion may be contemplated in Diagnostic Code 5259.  The opinion found that removal of the semilunar cartilage may resolve in restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, the opinion holds that limitation of motion is a relevant consideration under Diagnostic Code 5259.  The Board finds that based upon the facts in this case, assigning a separate 10 percent rating based upon limitation of motion would doubly compensate the Veteran for the same symptoms already considered under the current 10 percent and violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  Additionally, the Veteran's limitation of motion is not compensable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The Veteran has pain with motion, which would warrant a compensable evaluation.  See 38 C.F.R. § 4.59 (2010).  But a separate evaluation for limitation of motion is not warranted.  

The evidence during this period shows the Veteran does not have arthritis, and therefore the provisions of Diagnostic Codes 5003 and 5010 are not applicable.  For example, the April 2004 MRI of the right knee does not show findings of arthritis.  An August 2006 x-ray of the right knee shows exotosis of the lateral femoral condyle and fine retropatellar osteophyte protrusion.  There was no report that arthritis was present.  For these reasons, the provisions of Diagnostic Codes 5003 and 5010 do not apply.

The Board has considered the holding in DeLuca in determining that an initial evaluation in excess of 10 percent is not warranted.  In May 1999, the examiner noted there was free mobility of the knee joint and no effusion.  He stated the Veteran's gait was slightly limping on the left.  The musculature of the lower extremities was equally developed without indication of a neurogenous disorder.  In the April 2004 MRI of the right knee, it was noted there was "slight effusion."  In August 2006, the examiner stated the Veteran had "weakly developed upper leg musculature."  The Board finds that such is contemplated by the 10 percent evaluation, particularly when the Veteran's range of motion has been, at worst, 5 to 130 degrees.  The former warrants a 0 percent evaluation, the latter does not rise to a noncompensable level under Diagnostic Code 5260.  Additionally, because both ranges of motion are noncompensable, separate evaluations for limitation of extension and limitation of flexion would not be warranted.  See VAOPGCPREC 09-04.

The Veteran had reported he had pain in his knee all the time and could not sit or stand for any period of time due to the pain.  He also stated he had to use a cane for walking.  He stated he used crutches on cold or wet days.  The Board finds that the 10 percent evaluation during this time period contemplates his level of pain and discomfort.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."). 

The Board has considered whether an evaluation would be warranted for residual scarring, since the Veteran has stated he underwent right knee surgery in the late 1980s; however, no medical professional has made clinical findings pertaining to old scarring.  Additionally, the Veteran has made no allegation that scarring from his earlier surgery impacted the right knee.  

The Board finds that consideration of Diagnostic Codes 5256 would not be warranted as there is evidence against a finding that the Veteran has ankylosis of the knee joint.  There is evidence that the Veteran has genu valga on both sides.  See August 2006 private medical record.  Such has not been attributed to service, and therefore the Board finds that an evaluation under Diagnostic Code 5263 is not warranted


2.  Chondromalacia patella of the right knee as of August 1, 2007

Initially, the Board notes that in January 2007, the Veteran underwent right knee surgery, where he had a prosthetic knee cap placed in his right knee.  The RO had evaluated this surgery by analogy to a total knee replacement.  It subsequently determined that it was clear and unmistakable error to evaluated the knee cap replacement as though it were a total knee replacement.  The Board agrees.  There is a difference between having a prosthetic knee and having a prosthetic knee cap.  The former is much more serious than the latter.  Thus, the Veteran's allegations that he warrants a 60 percent evaluation under Diagnostic Code 5055 are rejected.  

The Board has carefully reviewed the evidence of record and finds that the evidence supports the award of a 30 percent evaluation based upon limitation of extension but that the preponderance of the evidence is against an evaluation in excess of 10 percent based upon instability.  The Veteran did not undergo a VA examination following his January 2007 right knee surgery until December 2009.  At that time, the Veteran's range of motion in the right knee was 22 degrees to 88 degrees.  Under Diagnostic Code 5261, limitation of extension to 20 degrees warrants a 30 percent evaluation.  Thus, this is the basis for why the Board finds a 30 percent evaluation is warranted.  However, the Board finds that a 40 percent evaluation is not warranted, as the evidence does not show that the Veteran has limitation of extension to 30 degrees.  The examiner noted that when he repeated the Veteran's range of motion three times, his range stayed the same at 22 degrees to 88 degrees.  Thus, there is a lack of evidence of the functional equivalent of limitation of extension to 30 degrees.  The limitation of flexion to 88 degrees would not warrant a separate evaluation, as 88 degrees does not rise to the level of a noncompensable evaluation under Diagnostic Code 5260. 

As to the effective date for the 30 percent evaluation, because there is a lack of evidence of the severity of the Veteran's disability from August 2007 until December 2009, the Board will resolve all reasonable doubt in favor of the Veteran and award the 30 percent evaluation as of the August 1, 2007.  There were no statements from the Veteran since the January 2007 surgery that would have indicated his right knee had worsened in 2009.  Rather, his statements would indicate that his disability had been at this level since August 2007.

As to instability of the right knee, the examiner stated that the anterior cruciate ligament was unstable, but that the medial collateral and lateral cruciate ligaments were stable.  The posterior cruciate ligament was non-assessable.  Thus, the fact that only one ligament was found to be unstable with two other ligaments found to be stable, the Board finds that such is indicative of no more than slight lateral instability.  

The Board has considered the holding in DeLuca.  The Veteran's right knee is in receipt of a 30 percent evaluation as of August 1, 2007, based upon limitation of motion.  In the December 2009 VA examination report, the examiner stated the Veteran's motor strength was 3+/5+, and that muscle atrophy was apparent.  The Veteran described permanent weakness in his right knee, and the examiner stated that the Veteran used a cane at all times.  The Board finds that the 30 percent evaluation contemplates the Veteran's pain and weakness.  Thus, a higher rating is not warranted based upon the DeLuca factors.  As an aside, while lateral instability does not contemplate limitation of motion, it must be noted that the Veteran is in receipt of a combined 40 percent evaluation for the right knee as of August 1, 2007.  Such evaluation is indicative of a severe knee disability.

As noted above, following the patellar replacement surgery, the RO had applied the provisions under Diagnostic Code 5055, which contemplate a knee replacement.  The RO subsequently determined that the application of the total knee replacement provisions was clear and unmistakable error for replacement of the patella only.  The Board agrees with this determination.  The only part of the knee joint that was replaced was the patella.  While the Diagnostic Code does not specify whether it is one part of the knee joint that is replaced, the Board finds that the Diagnostic Code contemplates the entire knee joint, which is not the surgery the Veteran underwent in January 2007.  Under Diagnostic Code 5054, addressing hip replacement, it states that such will apply whether the prosthesis involves the head of the femur OR of the acetabulum.  See 38 C.F.R. § 4.71a, Diagnostic Code 5054.  All the other prosthetic implants address the entire shoulder joint, elbow joint, wrist joint, and ankle joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5051, 5052, 5053, 5056.  The Board finds that had the Secretary intended to include separate parts of the knee joint to be contemplated by the Diagnostic Code (as opposed to the entire knee joint), he would have listed different parts of the knee joint like he did with the hip joint under Diagnostic Code 5054.  Accordingly, the Board finds that the provisions of Diagnostic Code 5055 do not apply to the Veteran's January 2007 surgery involving a patella replacement.

The Board has reviewed the May 2010 letter by a private physician hired by the Veteran's representative.  Nowhere in this document does the examiner address symptoms other than those already reported by the other medical records discussed above.

3.  Conclusion & Extraschedular Consideration

In sum, the Veteran has a 10 percent evaluation prior to January 23, 2007, and a combined evaluation of 40 percent as of August 1, 2007.  The Board has considered whether an extraschedular evaluation would have been warranted for the right knee throughout the appeal period (except when the disability was in receipt of a temporary total evaluation).  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the rating criteria specifically contemplate the Veteran's right knee symptomatology, both before and after the January 2007 surgery, and no referral for extraschedular consideration is required.  Prior to the Veteran being awarded service connection for the right knee, he never alleged that the right knee caused marked interference with his work.  In 1997, when he claims he stopped working, he stated that his lack of vision had caused him to leave employment.  When he filed a claim for Social Security Administration disability benefits, he stated it was his vision, his back, and bronchitis that caused his inability to work.  Nowhere does he mention that a right knee disability had caused marked interference with his employment.  As to the period in question, the Veteran's knee is definitely worse now than it was before his surgery, and the 40 percent combined evaluation as of August 1, 2007, contemplates the interference this disability would cause the Veteran if he was employed.  See 38 C.F.R. § 4.1.  As to frequent periods of hospitalization, the Veteran has been hospitalized one time during the appeal period for the right knee.

In the absence of exceptional factors associated with the right knee, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  



ORDER

Entitlement to an effective date earlier than July 11, 2005, for the award of service connection for plantar warts on both feet is denied.

Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patella of the right knee prior to January 23, 2007, is denied.

Entitlement to an initial evaluation of 30 percent as of August 1, 2007, for chondromalacia patella of the right knee, status post patella replacement, based upon limitation of extension is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for instability of the right knee as of January 23, 2007, is denied.


REMAND

The Board finds that additional development or adjudicative action is warranted for the plantar warts of both feet, chondromalacia patella of the left knee, and disc protrusion L4-L5 with lumbar sacral junction disturbance.  Because these disabilities are inextricably intertwined with the claim for a total rating for compensation based upon individual unemployability, the Board will hold that claim in abeyance.

As to the plantar warts, there is a lack of competent evidence of the specific symptoms associated with the plantar warts.  The Veteran is certainly competent to state that the bottom of his feet hurt; however, he has been diagnosed with other foot disabilities, and the Board cannot distinguish what symptoms are associated with the service-connected plantar warts of both feet and those associated with non-service-connected foot disabilities.  Thus, an examination will be ordered.

As to the left knee, a VA examination was provided in December 2009, and the examiner addressed clinical findings pertaining to both the right knee and the left knee.  However, the RO did not address the claim for increase in the left knee in the February 2010 supplemental statement of the case.  Additionally, in the September 2010 statement received from the Veteran (through his representative), he did not waive initial consideration of the December 2009 VA examination by the agency of original jurisdiction in connection with the claim for increase in the left knee.  (He waived initial consideration of May 2010 letter from Dr. C.)  Thus, a remand is warranted.

Lastly, as to the low back disability, the Board wants to obtain the medical records associated with the Veteran's injury to his low back during his employment with IBS in Somerset, New Jersey in 1995.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, received in 1997, at Item #s 17A and 20.  There, the Veteran indicated he was in receipt of workers compensation for the injury he sustained on the job, which he stated he would receive until November 1997.  He worked for IBS for seven months and appears to have stopped working there due to the low back injury.  See also November 1999 private medical record ("[The Veteran] indicates he sustained an injury while he was lifting a heavy object in 1996 [and] he's been suffering from lower back pain[,] which []radiate[s] into the left leg.").  

The Board finds that the severity of that post service injury is entirely relevant to the Veteran's current claim for increase.  The Veteran was awarded service connection for the low back disability as being secondary to the bilateral hip disability, which is secondary to the service-connected bilateral knee disability.  Whatever symptoms the Veteran has from the 1995 work-related injury, if such symptoms can be distinguished, would not attributable to the service-connected low back disability.  The Board finds that an attempt to distinguish between the symptoms attributable to the service-connected disability and those associated with the 1995 injury or those that existed prior to the award of service connection for the bilateral knee disability must be made.  Once these records are received, the Board will have the Veteran examined.

Accordingly, the case is REMANDED for the following action:

1.  The RO should write to the Veteran and ask him to provide VA with permission to obtain the medical records associated with the injury to his low back during his employment with IBS in Somerset, New Jersey in 1995.  Inform him that in a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, received from him in 1997, he indicated he was in receipt of workers compensation for the injury he sustained on the job, which he stated he would receive until November 1997.  Thus, he should provide permission to obtain any records from all facilities that treated him for the work-related low back injury and any examinations he underwent for his receipt of workers compensation benefits.  

The Veteran is informed that he must provide VA permission to obtain these records, and if he has any documentation associated with his workers compensation claim or the work-related injury, he should submit those records.  See 38 C.F.R. § 3.159(c)(1)(i) and (ii) (claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians by providing enough information to identify and locate existing records and must authorize the release of existing records).

2.  Once these records are received, the RO should schedule the Veteran for an examination to determine the specific symptoms associated with the service-connected plantar warts of both feet and the disc protrusion L4-L5 with lumbar sacral junction disturbance.  The examiner must review the claims file.  

As to the disability involving the plantar warts of both feet, the examiner is informed that the Veteran is service connected for plantar warts of the feet, and the examiner should describe only those symptoms associated with the plantar warts of both feet.  Any other symptoms or diagnoses of the feet that are not related to the plantar warts should not be addressed.

As to the disability involving the Veteran's lumbar spine, the examiner should review the Social Security Administration records (tabbed in pink on the left side of the claims file in Volume 1), which address the level of severity of the Veteran's lumbar spine from 1998 to 2000 and any additional records possibly pertaining to a 1996 low back injury.  The examiner is informed that the Veteran was not awarded service connection for the bilateral knee disability until 2005.  Thus, the examiner should consider the severity of the low back disability in 2000 to determine what additional symptoms he developed since that time are attributable to the service-connected bilateral knee/bilateral hip disabilities.

Following a physical examination of the Veteran's lumbar spine, the examiner is asked to state what of the Veteran's current symptoms, if any, are attributable to the change in the Veteran's gait as a result of his service-connected bilateral knee/bilateral hip disabilities.  If the examiner is unable to distinguish what symptoms are attributable to the service-connected bilateral knee/bilateral hip disabilities, he/she should so state and explain in detail why such symptoms are not distinguishable.  

3.  Thereafter, the RO should readjudicate the claims for increase for (i) plantar warts of both feet; (ii) chondromalacia patella of the left knee; and (iii) disc protrusion L4-L5 with lumbar sacral junction disturbance and (iv) entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities.  If the benefits are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


